Title: To James Madison from William Lackey and Samuel C. Roundey, 10 April 1816
From: Lackey, William,Roundey, Samuel C.
To: Madison, James


                    
                        
                            kind Sir
                        
                        
                            Marblehead
                            April the 10/1816
                        
                    
                    hear is a Nomber of Semen that Surved thar tim On Board of the Flotilla in Newyork Station in the Care of Commerdore Jacorb Lewis kind sir we Surved Our tim Out till Pease took place we Surved. Duren the War the was a number Recevid Bounty 48 Dollars But the purser george S Wise Refuesed paying Ours Witch was due to us Kind Sir we Thought to Reply to you to grant the Same if you please Sir we have poor distred familys and if you wood grantit to us if you pleas the Money Or a few Lines So that we Can gitit of the purser We Remain your humble Survents
                    
                        William LackeyOn Board gun boat No. 47Samuel C. RoundeyOn Board gun boat No 109
                        Your Most obedient kind Sir
                    
                